436 F.2d 1380
UNITED STATES of America, Plaintiff-Appellee,v.John Cortez WHITE, Defendant-Appellant.
No. 29612.
United States Court of Appeals, Fifth Circuit.
Jan. 27, 1971.

John Cortez White, pro se.
Irving Silver, Mobile, Ala.  (Ct. Apptd.), for appellant.
Charles S. White-Spunner, Jr., U.S. Atty., Irwin W. Coleman, Jr., Asst. U.S. Atty., Mobile, Ala., for appellee.
Before GODBOLD, CLARK and INGRAHAM, Circuit Judges.

BY THE COURT:

1
That portion of the order of the United States District Court for the Southern District of Alabama, Northern Division, entered on the 6th day of March, 1970, committing John Cortez White to the custody of the Attorney General of the United States or his authorized representative for imprisonment for a period of twenty-five years for violation of 18 U.S.C.A. 2113(d) and for a concurrent period of twenty years for violation of 18 U.S.C.A. 2113(a) is vacated and the cause is remanded to the said court with directions to resentence John Cortez White in accordance with the opinions of this court in Eakes v. United States, 391 F.2d 287 (1968) and Prince v. United States, 230 F.2d 568 (5th Cir. 1956), rev. on other grounds, 352 U.S. 322, 77 S.Ct. 403, 1 L.Ed.2d 370 (1957).